Case 8:17-cv-02274-DOC-DFM Document 229 Filed 07/08/19 Page 1 of 19 Page ID #:4488




 1 BRYAN SCHWARTZ LAW
   Bryan J. Schwartz (SBN 209903)
 2
   Rachel M. Terp (SBN 290666)
 3 Maren I. Christensen (SBN 320013)
   180 Grand Avenue, Suite 1380
 4
   Oakland, CA 94612
 5 Telephone: (510) 444-9300
   Facsimile: (510) 444-9301
 6
   Email: bryan@bryanschwartzlaw.com
 7        rachel@bryanschwarzlaw.com
         maren@bryanschwartzlaw.com
 8
 9 NICHOLS KASTER
   Matthew C. Helland (SBN 250451)
10 Daniel S. Brome (SBN 278915)
11 235 Montgomery Street, Suite 810
   San Francisco, CA 94104
12 Telephone: (415) 277-7234
13 Facsimile: (415) 277-7238
   Email: helland@nka.com
14        dbrome@nka.com
15 Attorneys for Plaintiffs, the Collective,
16 and Putative Class Action Members
17                       UNITED STATES DISTRICT COURT
18                      CENTRAL DISTRICT OF CALIFORNIA

19    HARRIETT MITCHELL, JASON                      Case No. 8:17-cv-02274-DOC-DFMx
      SUMMERS, and JOSEPH ADAMS,
20    individually, on behalf of others similarly   PLAINTIFFS’ NOTICE OF
21    situated, and on behalf of the general        MOTION FOR ORDER TO SHOW
      public,                                       CAUSE WHY DEFENDANT
22                           Plaintiffs,            SHOULD NOT BE HELD IN
23               vs.                                CONTEMPT OF COURT FOR
     CORELOGIC VALUATION                            VIOLATING THE STIPULATED
24   SOLUTIONS, INC., and DOES 1-10,                INJUNCTION, AND IN THE
25   inclusive                                      ALTERNATIVE APPLICATION
                              Defendant(s).         FOR FURTHER TEMPORARY
26                                                  RESTRAINING ORDER.
27
28
Case 8:17-cv-02274-DOC-DFM Document 229 Filed 07/08/19 Page 2 of 19 Page ID #:4489




 1        Plaintiffs move this Court for an order to show cause why Defendant
 2 CoreLogic should not be held in contempt of Court for violating multiple
 3 provisions of the temporary restraining order [ECF No. 146] and stipulated
 4 injunction [ECF 158]. Plaintiffs’ counsel met and conferred with Defendant’s
 5 counsel, who oppose this motion. See Declaration of Maren Christensen Ex. A.
 6        For the reasons set forth more fully in Plaintiffs’ Memorandum in Support of
 7 Their Motion For Order to Show Cause Why Defendant Should Not Be Held In
 8 Contempt of Court For Violating Multiple Provisions Of The Temporary
 9 Restraining Order and Stipulated Injunction, the Court should: (1) invalidate any
10 agreements to opt-out of this lawsuit, (2) order corrective notice, (3) sanction
11 CoreLogic for fees and costs associated with the instant ex parte motion and
12 application, (4) require witness testimony at the show cause hearing regarding the
13 nature and scope of CoreLogic’s improper contacts, and, should the Court find that
14 CoreLogic’s improper contacts are not all subject to the stipulated injunction, (5)
15 enter a temporary restraining order prohibiting CoreLogic from communicating
16 with putative class members about this lawsuit.
17
18 DATED: July 8, 2019                          BRYAN SCHWARTZ LAW

19                                              By: /s/ Maren I. Christensen
20                                              Maren I. Christensen (SBN 320013)

21                                              Attorneys for Plaintiff and Putative
22                                              Class and Collective Action Members

23
24
25
26
27
28

                                            i
Case 8:17-cv-02274-DOC-DFM Document 229 Filed 07/08/19 Page 3 of 19 Page ID #:4490




 1 BRYAN SCHWARTZ LAW
   Bryan J. Schwartz (SBN 209903)
 2
   Rachel M. Terp (SBN 290666)
 3 Maren I. Christensen (SBN 320013)
   180 Grand Avenue, Suite 1380
 4
   Oakland, CA 94612
 5 Telephone: (510) 444-9300
   Facsimile: (510) 444-9301
 6
   Email: bryan@bryanschwartzlaw.com
 7        rachel@bryanschwarzlaw.com
          maren@bryanschwartzlaw.com
 8
   Counsel continued on following page.
 9
                         UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11
    HARRIETT MITCHELL, JASON              Case No. 8:17-cv-02274-DOC-DFMx
12 SUMMERS, and JOSEPH ADAMS,
13 individually, on behalf of others      PLAINTIFFS’ MEMORANDUM OF
    similarly situated, and on behalf of  POINTS AND AUTHORITIES IN
14 the general public,                    SUPPORT OF THEIR MOTION FOR
15                          Plaintiffs,   ORDER TO SHOW CAUSE WHY
               vs.                        DEFENDANT SHOULD NOT BE
16 CORELOGIC VALUATION                    HELD IN CONTEMPT OF COURT
17 SOLUTIONS, INC., and DOES 1-10,        FOR VIOLATING THE
   inclusive                              STIPULATED INJUNCTION, AND IN
18                          Defendant(s). THE ALTERNATIVE APPLICATION
19                                        FOR FURTHER TEMPORARY
                                          RESTRAINING ORDER.
20
21
22
23
24
25
26
27
28

                                        i
Case 8:17-cv-02274-DOC-DFM Document 229 Filed 07/08/19 Page 4 of 19 Page ID #:4491




1
  NICHOLS KASTER
2 Matthew C. Helland (SBN 250451)
3 Daniel S. Brome (SBN 278915)
  235 Montgomery Street, Suite 810
4 San Francisco, CA 94104
5 Telephone: (415) 277-7234
  Facsimile: (415) 277-7238
6 Email: helland@nka.com
7        dbrome@nka.com

8 Attorneys for Plaintiffs, the Collective,
  and Putative Class Action Members
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 8:17-cv-02274-DOC-DFM Document 229 Filed 07/08/19 Page 5 of 19 Page ID #:4492




1                                            TABLE OF CONTENTS
2
3 I.        INTRODUCTION ...........................................................................................1

4 II.       BACKGROUND ..............................................................................................2
5
     III.   ARGUMENT....................................................................................................4
6
            A.       CoreLogic’s Communication With Terminated Opt-Ins About This
7
                     Lawsuit Violates the Stipulated Injunction. ............................................4
8
            B.       CoreLogic’s Offer of Settlement to Terminated California Putative
9
                     Class Members Violates the Stipulated Injunction. ................................5
10
            C.       In the Alternative, CoreLogic’s Offer of Settlement to Terminated
11
                     California Putative Class Members Is Prohibitively Misleading and
12                   Coercive Under Rule 23. .........................................................................6
13
     IV.    REMEDY..........................................................................................................9
14
            A.       The Court Has Authority to Find CoreLogic In Contempt of Court. .....9
15
16          B.       Corrective Action and Corrective Notice Is Warranted. .......................10

17          C.       Sanctions Are Warranted. .....................................................................11
18
     V.     CONCLUSION ..............................................................................................11
19
20
21
22
23
24
25
26
27
28

                                                              i
Case 8:17-cv-02274-DOC-DFM Document 229 Filed 07/08/19 Page 6 of 19 Page ID #:4493




 1
                                          TABLE OF AUTHORITIES
 2
 3
     Federal Cases
 4
 5 Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127 (9th Cir. 2011) ................ 11
 6 Belt v. Emcare, Inc., 299 F.Supp.2d 664 (E.D. Tex. 2003) ........................................ 7
 7
     Camp v. Alexander, 300 F.R.D. 617 (N.D. Cal. 2014) ........................................... 5, 8
 8
 9 County of Santa Clara v. Astra USA, Inc., 2010 WL 2724512
        (N.D. Cal. July 28, 2010).................................................................................. 8
10
11 Grand Jury Proceedings, 142 F.3d 1416 (11th Cir. 1998)................................. 10, 11
12
     Gulf Oil Co. v. Bernard, 452 U.S. 89 (1981) .............................................................. 7
13
14 Independent Living Ctr. of S. Cal., Inc. v. Maxwell-Jolly,
         572 F.3d 644(9th Cir. 2009) .......................................................................... 12
15
16 KBS America, Inc. v. MyTV, Inc., 2009 WL 10675936
17      (C.D. Cal. Sept. 29, 2009) .............................................................................. 11
18
     Mevorah v. Wells Fargo Home Mortg., Inc., No. 05-cv-1175,
19        2005 WL 4813523 (N.D. Cal. Nov. 17, 2005) ................................................. 7
20
21 Parks v. Eastwood Ins. Services, Inc., 235 F. Supp. 2d 1082 (C.D. Cal. 2002) ......... 7
22 Quezada v. Schneider Logistics Transloading & Distribution,
23      No. 12-cv-2188, 2013 WL 1296761 (C.D. Cal. Mar. 25, 2013) .................. 8, 9

24
     Stransky v. HealthONE of Denver, Inc., 929 F. Supp. 2d 1100 (D. Colo. 2013) ....... 8
25
26 Talavera v. Leprino Foods Company, No. 15-cv-105,
         2016 WL 880550 (E.D. Cal. Mar. 8, 2016) ..................................................... 7
27
28

                                                            ii
Case 8:17-cv-02274-DOC-DFM Document 229 Filed 07/08/19 Page 7 of 19 Page ID #:4494




 1
      UMG Recordings, Inc. v. ES Electrosales Leadsinger Co., Ltd.,
 2        2008 WL 11338221 (C.D. Cal. June 18, 2008) .............................................. 11
 3
 4 Wang v. Chinese Daily News, Inc., 132 S. Ct. 74 (2011) ........................................... 7
 5 Wang v. Chinese Daily News, Inc., 623 F.3d 743 (9th Cir. 2010) ............................. 7
 6
   Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7 (2008) ............................ 11, 12
 7
 8
 9 Federal Rules
10
   Fed. R. Civ. P. 23 .................................................................................................... 1, 6
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                 ii
Case 8:17-cv-02274-DOC-DFM Document 229 Filed 07/08/19 Page 8 of 19 Page ID #:4495




 1 I.     INTRODUCTION
 2        Four months ago, this Court entered a Temporary Restraining Order (TRO)
 3 [ECF 146] specifying, through a notice to all appraisers, that CoreLogic will not
 4 dissuade its employees from participating in this lawsuit. The TRO prompted
 5 CoreLogic to enter into a Stipulated Injunction, which not only reiterated the
 6 language of the notice but also specified that CoreLogic was prohibited from
 7 communicating with class members regarding this lawsuit, at any time, without
 8 submitting language to the Court for approval [ECF 158].
 9        Participation in this case has been extraordinary. Plaintiffs secured a
10 participation rate of over 42% during the opt-in period. Since the Court compelled
11 arbitration for a portion of the collective [ECF 189], so far over 140 appraisers
12 have continued to pursue their claims in individual arbitration. With case
13 participation   booming,    and   with   Plaintiffs’   class   certification   deadline
14 approaching, CoreLogic now goes against its own stipulated injunction to
15 intimidate and mislead opt-ins and curb the size of the California class.
16 Specifically, as part of a large round of layoffs, CoreLogic is (1) communicating to
17 terminated opt-ins that their acceptance of a severance may affect their
18 participation in this lawsuit, and (2) offering money to terminated California
19 putative class members in exchange for opt-out agreements. The former is
20 expressly prohibited under the stipulated injunction, which requires CoreLogic to
21 seek the Court’s approval before making any communication with opt-ins about
22 the lawsuit. The latter, CoreLogic’s “offer of settlement” to California putative
23 class members, is in direct violation of the injunction’s prohibition against
24 dissuading class members from participating in the lawsuit, or, in the alternative,
25 the communication is misleading and coercive under Fed. R. Civ. P. 23(d).
26        Accordingly, Plaintiffs request that the Court (1) invalidate any agreements
27 to opt-out of this lawsuit since June 27, 2019, (2) order corrective notice, (3)
28

                                             1
Case 8:17-cv-02274-DOC-DFM Document 229 Filed 07/08/19 Page 9 of 19 Page ID #:4496




 1 sanction CoreLogic for fees and costs associated with the instant ex parte motion
 2 and application, (4) require witness testimony at the show cause hearing regarding
 3 the nature and scope of CoreLogic’s improper contacts, and, should the Court find
 4 that any of CoreLogic’s improper contacts are not all subject to the stipulated
 5 injunction, (5) enter a temporary restraining order prohibiting CoreLogic from
 6 communicating with putative class members about this lawsuit.
 7 II.     BACKGROUND
 8         On February 15, 2019, Plaintiffs filed an application for temporary restraining
 9 order based on CoreLogic’s improper contacts with collective action members. [ECF
10 134]. The Court granted a temporary restraining order that required CoreLogic to
11 issue the following notice to its appraiser employees:
12         You are protected by the Fair Labor Standards Act and have the right
13         to participate freely in the lawsuit regarding overtime wages, Mitchell,
           et al. v. CoreLogic, brought by Plaintiffs’ counsel Bryan Schwartz
14         Law. Your employer is prohibited from retaliating against you in any
15         way because of your participation in the case, including any
           statements you may make as part of the case.
16
17         CoreLogic will not coerce, retaliate against, threaten to retaliate
           against, intimidate, or attempt to influence or in any way threaten
18         employees for participating in this lawsuit.
19
     [ECF 146 at p. 4 (emphasis added)]. Following the TRO, in order to avoid a hearing
20
     on whether a preliminary injunction should issue, the parties met and conferred and
21
     CoreLogic entered into a stipulated injunction on February 28, 2019 [ECF 158]. The
22
     injunction includes the following:
23
24         Defendant and its agents shall have . . . no communications with class
           members regarding this lawsuit during or after the opt-in period,
25         without first obtaining written permission from the Court. If
26         Defendant wishes to have any such communications, it must submit a
           statement to the Court setting forth the information that it wishes to
27
28

                                              2
     Case 8:17-cv-02274-DOC-DFM Document 229 Filed 07/08/19 Page 10 of 19 Page ID
                                      #:4497



1          communicate, the means it intends to use to make the communication,
           and the identity of the individual(s) who will make the
2          communication.
3          ...
           CoreLogic will not . . . attempt to influence or in any way threaten
4          employees for participating in this lawsuit.
5 [ECF 158 at p. 2-3].
6          Around June 27, 2019, CoreLogic began carrying out a round of large-scale
7 layoffs. While all affected employees have received a termination letter describing
8 their severance offer and terms of separation, the termination letter given to opt-ins
9 contains the following language regarding the lawsuit:
10         You may have received a notice informing you of a pending collective
11         action lawsuit brought against CoreLogic on behalf of appraisers
           claiming violations of the Fair Labor Standards Act (“FLSA”) and
12         California law. The Court has not ruled on the merits of the lawsuit
13         and CoreLogic denies any wrongdoing, however, your execution of
           the Agreement and Release may impact your ability to participate in
14         that lawsuit, should you wish to do so. You are free to consult with an
15         attorney or any other source you feel is appropriate, so you can make
           a fully informed decision.
16
     See Declaration of Deborah Smith, Ex. A. CoreLogic has not sought the Court’s
17
     approval of the above communication. Christensen Decl. ¶ 3.
18
           Furthermore, the termination letter given to members of the California putative
19
     class has the following language about the lawsuit:
20
           You may have received a notice informing you of a pending class and
21
           collective action lawsuit brought against CoreLogic on behalf of
22         appraisers claiming violations of the Fair Labor Standards Act
           (“FLSA”) and California law (the “Action”). The Court has not ruled
23
           on the merits of the Action and CoreLogic denies any wrongdoing.
24         Notwithstanding, to avoid the time and expense of litigation,
           CoreLogic would like to offer you two thousand five hundred dollars
25
           ($2,500) to settle these disputed claims. Whether you accept or reject
26         the settlement sum will have no impact on your ability to receive your
           Severance. To be eligible to receive the settlement sum, you must sign
27
28

                                              3
     Case 8:17-cv-02274-DOC-DFM Document 229 Filed 07/08/19 Page 11 of 19 Page ID
                                      #:4498



 1         and return the enclosed Release of Disputed Claims within the time-
           period prescribed by the Company. You are free to consult with an
 2         attorney or any other source you feel is appropriate, so you can make a
 3         fully informed decision.
     See Declarations of David Fiamengo, Clark Simonian, Amy Garibay, and Scott
 4
     Trautman, Exhibit A at p. 1 (emphasis added).
 5
           Attached to the termination letter, California putative class members were
 6
     given a form entitled “Release of Disputed Claims Agreement” focused solely on this
 7
     lawsuit. The form offers these terminated employees $2,500 if they sign, agreeing to
 8
     opt out of this lawsuit, within seven calendar days. The signatory on this offer is
 9
     Corelogic’s Associate General Counsel Ursula K. Guzman. See Declarations of
10
     David Fiamengo, Clark Simonian, Amy Garibay, and Scott Trautman, Exhibit B.
11
12 III.    ARGUMENT
13         A.    CoreLogic’s Communication With Terminated Opt-Ins About
14               This Lawsuit Violates the Stipulated Injunction.

15         CoreLogic’s termination letters to opt-ins mention and discuss the lawsuit. See
16 Declaration of Deborah Smith, Ex. A. Upon receipt of this communication, these opt-
17 ins became confused and worried about whether their desire to stay in the case was at
18 odds with their need for the severance money. See Declaration of Deborah Smith ¶¶
19 10-11. Based on CoreLogic’s prior problematic communications with opt-ins about
20 this lawsuit, the Court has entered a TRO and CoreLogic agreed to seek the Court’s
21 approval for future communications “during or after the opt-in period.” [ECF 158 at
22 p. 2]. The purpose of this injunction was to avoid precisely the sort of confusion and
23 intimidation experienced by Ms. Smith. See, e.g., Camp v. Alexander, 300 F.R.D.
24 617, 624 (N.D. Cal. 2014) (“The caselaw nearly universally observes that employer-
25 employee contact is particularly prone to coercion.”). By failing to seek the Court’s
26 approval before issuing this communication to opt-ins, CoreLogic has violated two
27
28

                                             4
     Case 8:17-cv-02274-DOC-DFM Document 229 Filed 07/08/19 Page 12 of 19 Page ID
                                      #:4499



 1 provisions of the stipulated injunction. 1
 2          B.       CoreLogic’s Offer of Settlement to Terminated California
 3                   Putative Class Members Violates the Stipulated Injunction.
 4          CoreLogic’s offer of settlement to putative class members violates two
 5 provisions of the stipulated injunction. First, the injunction prohibits communications
 6 with potential class members about the lawsuit “during or after the [FLSA] opt-in
 7 period, without first obtaining written permission from the Court.” [ECF 158 at 2].
 8 CoreLogic sent this communication to putative class members without seeking
 9 permission from the Court.
10       Second, the injunction provides that “CoreLogic will not . . . attempt to
11 influence . . . employees for participating in this lawsuit.” [ECF 158 at 3]. As the
12 putative class member declarants explain, they want to be part of the California class.
13 See Declarations of David Fiamengo, Clark Simonian, Amy Garibay, and Scott
14 Trautman ¶ 7. Offering $2,500 in exchange for an opt-out agreement, while
15 simultaneously notifying employees of their termination, and only giving the
16 employee seven calendar days to respond, is an attempt to influence employees,
17 while they are in a highly vulnerable state, to sign away their rights. Furthermore,
18 now that Plaintiffs are preparing to move for class certification, CoreLogic is using
19 the occasion of these layoffs to attempt to greatly limit its exposure over these
20 allegations. If enough putative class members accept this offer, Plaintiffs’ ability to
21
22          1
                In addition to violating the provision of the stipulated injunction requiring the Court’s
23 approval before communicating with opt-ins about this lawsuit, the communication violates the
     injunction’s prohibition of misleading communication that may influence opt-ins against
24 participating in the case. As Deborah Smith explains in her declaration, the communication she
     received was confusing, which is why the injunction is in place. Furthermore the injunction may
25 violate California Rule of Professional Conduct 2-100, since opt-ins are represented by counsel.
26 See http://www.calbar.ca.gov/Portals/o/documents/ethics/Opinions/1993-131.htm
27
28

                                                       5
     Case 8:17-cv-02274-DOC-DFM Document 229 Filed 07/08/19 Page 13 of 19 Page ID
                                      #:4500



 1 show numerosity may be in jeopardy. Employees subject to arbitration are also
 2 having this offer extended to them if the employee inquires about it. See Declaration
 3 of Michael Rath ¶ 6. CoreLogic did not extend this offer to putative class members
 4 and employees subject to arbitration until the occasion of their termination, when the
 5 employee may be much more susceptible to influence. This is precisely the sort of
 6 predatory conduct that the Court prohibited under the TRO and CoreLogic agreed not
 7 to engage in under the stipulated injunction.
 8         C.    In the Alternative, CoreLogic’s Offer of Settlement to Terminated
 9               California Putative Class Members Is Prohibitively Misleading
                 and Coercive Under Rule 23.
10
11         In the alternative, should the Court conclude that CoreLogic’s offer of
12 settlement to putative class members is outside the scope of the stipulated injunction,
13 the Court should find that this conduct is nevertheless prohibited under Fed. R. Civ.
14 P. 23(d), which authorizes courts to ensure “the fair and efficient conduct of the
15 action.” Fed. R. Civ. P. Advisory Committee Notes. “Because of the potential for
16 abuse, a district court has both the duty and the broad authority to exercise control
17 over a class action and to enter appropriate orders governing the conduct of counsel
18 and parties.” Gulf Oil Co. v. Bernard, 452 U.S. 89, 100 (1981). The district court has
19 broad authority to “limit[] communications between parties and potential class
20 members” in order to avoid “obvious potential for confusion” and adverse effects. Id.
21 at 101, 100. See also Wang v. Chinese Daily News, Inc., 623 F.3d 743, 756 (9th Cir.
22 2010), judgment vacated on other grounds, 132 S. Ct. 74 (2011) (noting that “Rule
23 23(d) gives district courts the power to regulate the notice and opt-out processes and
24 to impose limitations when a party engages in behavior that threatens the fairness of
25 the litigation.”).
26         At the pre-certification stage, courts may restrict communication with putative
27 class members if there is “a clear record and specific findings that reflect . . . the need
28

                                               6
     Case 8:17-cv-02274-DOC-DFM Document 229 Filed 07/08/19 Page 14 of 19 Page ID
                                      #:4501



 1 for a limitation and the potential interference with the rights of the parties.” Parks v.
 2 Eastwood Ins. Services, Inc., 235 F. Supp. 2d 1082, 1084 (C.D. Cal. 2002). Courts
 3 limit communication with putative class members after there have been “misleading,
 4 coercive, or improper communications.” Mevorah v. Wells Fargo Home Mortg., Inc.,
 5 No. 05-cv-1175, 2005 WL 4813523, at *3 (N.D. Cal. Nov. 17, 2005). See also Belt v.
 6 Emcare, Inc., 299 F.Supp.2d 664, 667 (E.D. Tex. 2003) (“Courts have found a need
 7 to limit communications with absent class members where the communications were
 8 . . . an improper attempt to undermine Rule 23 by encouraging class members not to
 9 join the suit.”). “Whether a communication is misleading or coercive—and therefore
10 warrants judicial intervention—often depends not on one particular assertion, but
11 rather the overall message or impression left by the communication.” Talavera v.
12 Leprino Foods Co., No. 15-cv-105, 2016 WL 880550, at *5 (E.D. Cal. Mar. 8, 2016).
13 “A Court therefore ‘must examine the context in which the communications were
14 made and the effect of the communications in determining whether, and how much,
15 communication should be restricted.’” Id. (quoting Stransky v. HealthONE of Denver,
16 Inc., 929 F. Supp. 2d 1100, 1108-09 (D. Colo. 2013) (finding defendants' misleading
17 statements about potential monetary consequences of outcome “likely to confuse, if
18 not coerce”)).
19         Courts invalidate opt-out agreements solicited before class certification when
20 the agreements were coercively obtained. See, e.g., Camp v. Alexander, 300 F.R.D.
21 617, 625-26 (N.D. Cal. 2014) (finding defendants’ precertification ex parte written
22 solicitation of opt-outs to be improper due to a “significant power imbalance” even
23 where opt-out declarations were presented by non-management staff). “In
24 considering whether pre-certification communications between employers and
25 employees are sufficiently deceptive or coercive to warrant relief, courts have
26 considered several factors, including whether the employer adequately informed the
27 employees about: (1) the details underlying the lawsuit, (2) the nature and purpose of
28

                                              7
     Case 8:17-cv-02274-DOC-DFM Document 229 Filed 07/08/19 Page 15 of 19 Page ID
                                      #:4502



 1 the communications, and (3) the fact that any defense attorneys conducting the
 2 communications represent the employer and not the employee.” Quezada v.
 3 Schneider Logistics Transloading & Distribution, No. 12-cv-2188, 2013 WL
 4 1296761, at *4 (C.D. Cal. Mar. 25, 2013).
 5         In County of Santa Clara v. Astra USA, Inc., No. 05-cv-3740, 2010 WL
 6 2724512 (N.D. Cal. July 28, 2010), the defendant pharmaceutical company sent
 7 refund checks to its customers, including putative class members. The accompanying
 8 letter explained that the checks were a refund for overcharged drugs and that
 9 acceptance of the refunds constituted accord and satisfaction, and a release of future
10 claims. Id. at *1. The district court found the letter misleading, reasoning that the
11 letter “misled the putative plaintiff class about the strength and extent of the
12 plaintiffs’ claims, and they were unable to make an informed choice about whether to
13 accept the settlement payment.” Id. at *5. The court also invalidated the release
14 because of a lack of good faith, ordering that “[a]ny checks cashed will be deducted
15 from     any   recovery   obtained   herein   (or   presumably   elsewhere)   by   the
16 recipients.” Id. at *6.
17         Here, although CoreLogic attached a copy of the operative complaint to the
18 offer of settlement and reminded employees that they should feel free to consult with
19 an attorney, the offer is misleading and the context in which it was made is highly
20 coercive. As in Astra, where defendant made an offer of settlement without indicating
21 how the offer compared to the alternative of staying in the putative class, CoreLogic
22 did not inform putative class members “about the strength and extent of plaintiffs’
23 claims.” Astra, 2010 WL 2724512, at *5. CoreLogic further deprived putative class
24 members of an opportunity to make an informed decision by giving employees only
25 seven calendar days, right before the Fourth of July, to decide to accept the offer. As
26 putative class members explain in their declarations, the news of their termination
27 creates tremendous financial stress. See Declarations of David Fiamengo, Clark
28

                                             8
     Case 8:17-cv-02274-DOC-DFM Document 229 Filed 07/08/19 Page 16 of 19 Page ID
                                      #:4503



1 Simonian, Amy Garibay, and Scott Trautman ¶ 8. The “overall message or
2 impression left” by the offer of settlement was one of desperation: despite their desire
3 to remain in the putative class, imminent personal financial pressures make the offer
4 very hard to set aside. Talavera, 2016 WL 880550, at *5; See Declarations of David
5 Fiamengo, Clark Simonian, Amy Garibay, and Scott Trautman ¶ 8. In this context of
6 immense stress, financial pressures, and time pressure, CoreLogic’s apparent mild
7 attempt to follow the non-exhaustive factors enumerated in Quezada lacks good faith
8 and is an improper attempt to encourage putative class members to opt out, without
9 sufficient opportunity to make an informed decision.
10
     IV.   REMEDY
11
           A.    The Court Has Authority to Find CoreLogic In Contempt of
12               Court.
13
           Judge Walter in this district has approvingly cited the following standard for
14
     establishing civil contempt through an order to show cause from In re Grand Jury
15
     Proceedings, 142 F.3d 1416, 1424 (11th Cir. 1998):
16
           [A] plaintiff seeking to obtain the defendant's compliance with the
17         provisions of an injunctive order move[s] the court to issue an order
18         requiring the defendant to show cause why he should not be held in
           contempt and sanctioned for his noncompliance. [internal citation
19         omitted]. In his motion, the plaintiff cites the provision(s) of the
20         injunction he wishes to be enforced, alleges that the defendant has not
           complied with such provision(s), and asks the court, on the basis of
21         his representation, to order the defendant to show cause why he
22         should not be adjudged in contempt and sanctioned. If the court is
           satisfied that the plaintiff has made out a case for an order to show
23         cause, it issues the order to show cause. The defendant, following
24         receipt of the order, usually files a response, either confessing his
           noncompliance or presenting an excuse, or “cause,” therefor. The
25
           dispute is thereafter resolved at a show cause hearing, with the issues
26         to be decided at the hearing framed by the show cause order and the
           defendant's response. At the hearing, if the plaintiff establishes the
27
28

                                             9
     Case 8:17-cv-02274-DOC-DFM Document 229 Filed 07/08/19 Page 17 of 19 Page ID
                                      #:4504



 1         defendant's noncompliance with the court's injunctive order and the
           defendant presents no lawful excuse for his noncompliance, the court
 2         usually adjudges the defendant in civil contempt and imposes a
 3         sanction that is likely to prompt the defendant's compliance with the
           injunction.
 4
 5 See UMG Recordings, Inc. v. ES Electrosales Leadsinger Co., Ltd., No. CV 08-553-
 6 JFW (VBKX), 2008 WL 11338221, at *2 (C.D. Cal. June 18, 2008) (Walter, J.)
 7 (citing In re Grand Jury Proceedings); KBS America, Inc. v. MyTV, Inc., No. CV 08-
 8 7753-JFW (JCx), 2009 WL 10675936, at *2 (C.D. Cal. Sept. 29, 2009) (Walter, J.)
 9 (citing same).
10        Because CoreLogic has violated multiple provisions of the stipulated
11 injunction, and because CoreLogic has no legitimate excuse for not seeking the
12 Court’s permission before making these communications, a finding of contempt is
13 not only warranted but necessary to compel CoreLogic’s compliance with the
14 injunction.
15         B.    Corrective Action and Corrective Notice Is Warranted.
16         Should the Court find that one or more of CoreLogic’s improper
17 communications are not subject to the stipulated injunction, Plaintiffs request the
18 Court extend its earlier TRO to cover communications with putative class members.
19 The party seeking a TRO must establish that “he is likely to succeed on the merits,
20 that he is likely to suffer irreparable harm in the absence of preliminary relief, that the
21 balance of equities tips in his favor, and that an injunction is in the public
22 interest.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008) (citations
23 omitted). Where there are “serious questions going to the merits,” the moving party
24 may still obtain a preliminary injunction where the balance of hardships “tips
25 sharply” in the moving party’s favor, and where the moving party also shows a
26 likelihood of irreparable injury and that an injunction is in the public
27
28

                                              10
     Case 8:17-cv-02274-DOC-DFM Document 229 Filed 07/08/19 Page 18 of 19 Page ID
                                      #:4505



 1 interest. Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir.
 2 2011).
 3         Here, the balance of hardships tips sharply in Plaintiffs’ favor and entering a
 4 TRO would be in the public interest. See Independent Living Ctr. of S. Cal., Inc. v.
 5 Maxwell-Jolly, 572 F.3d 644, 657-58 (9th Cir. 2009) (court may consider last
 6 two Winter factors together). Defendant has no legitimate interest in intimidating
 7 putative class members into opting out of this lawsuit. California plaintiffs and opt-
 8 ins, on the other hand, will be jeopardized at class certification if they lack
 9 numerosity as a result of Defendant’s conduct, and those who opt out could lose their
10 right to participate in this action without receiving full information about the potential
11 value of their claims. Restraining Defendant’s unlawful conduct will ensure it
12 complies with the principles and precedent under Rule 23(d), preventing employers
13 from misleadingly and coercively interfering with class certification. A TRO will
14 further advance the public interest in ensuring that stipulated injunctions will be
15 protected, and that employees should feel free to report intimidating and confusing
16 communications and vindicate their workplace rights.
17         C.    Sanctions Are Warranted.
18
           Had CoreLogic sought the Court’s approval of its communications, as the
19
     stipulated injunction requires, Plaintiffs would have avoided the expense of the
20
     instant motion. Plaintiffs therefore request compensation for their fees and costs for
21
     this motion in the amount of $23,805.
22
     V.    CONCLUSION
23
           For the foregoing reasons, Plaintiffs request that the Court 1) invalidate any
24
     agreements to opt-out of this lawsuit, (2) order corrective notice, (3) sanction
25
     CoreLogic for fees and costs associated with the instant ex parte motion and
26
     application, (4) require witness testimony at the show cause hearing regarding the
27
28

                                              11
     Case 8:17-cv-02274-DOC-DFM Document 229 Filed 07/08/19 Page 19 of 19 Page ID
                                      #:4506



1 nature and scope of CoreLogic’s improper contacts, and, should the Court find that
2 CoreLogic’s improper contacts are not all subject to the stipulated injunction, (5)
3 enter a temporary restraining order prohibiting CoreLogic from communicating with
4 putative class members about this lawsuit.
5
6 DATED: July 8, 2019                          BRYAN SCHWARTZ LAW

7                                              By: /s/ Maren I. Christensen
8                                              Maren I. Christensen (SBN 320013)

9                                              Attorneys for Plaintiff and Putative
10                                             Class and Collective Action Members

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          12
